HIGHLIGHTS • Produced a quarterly record of 46,902boe/d in Q1/2011 (anincrease of 4% overQ4/2010); • Generated funds from operations (“FFO”) in the first quarter of $110million ($0.96 per basic share), despite $2million of debt origination and transaction expenses and $13million of reduced revenues due to heavy oil market disruptions. Excluding these items, FFO would have been $1.09 per basicshare; • Advanced our thermal production project at Seal with a third successful injection cycle on our pilot well, with higher injectivity and a projected steam-oil-ratio of 1.9based on initial production results; • Completed the acquisition of heavy oil assets in the Seal area of northern Alberta and the Lloydminster area of western Saskatchewan for total consideration of $155million at accretive metrics, as previously disclosed; • Issued US$150million in 10year senior unsecured debentures at par, with a coupon of 6.75%. Upon receipt of the proceeds from this issue, reduced Canadian currency drawings on our credit facilities; • Increased the amount of our credit facilities to $650million (from $550million), of which $350million remains undrawn at the end ofQ1/2011; • Updated the contingent resource assessment on three of our oil resource plays to May1, 2011 and completed an economic assessment of our contingent resource. The net present value attributable to the “best estimate” (C2) of contingent resource (before tax, discounted at 10%) was estimated at $4.4billion; • Maintained a cash payout ratio in Q1/2011 of 48% net of dividend reinvestment plan (“DRIP”) participation;and • Delivered total market return (assuming reinvestment of dividends) of 23% inQ1/2011. Three Months Ended March31, December31, March31, FINANCIAL (thousands of Canadian dollars, except per common share or unit amounts) Petroleum and natural gas sales Funds from operations(1) Per share or unit– basic Per share or unit– diluted Cash dividends or distributions declared(2) Per share or unit Net income Per share or unit– basic Per share or unit– diluted Exploration and development Property acquisitions Divestitures – ) – Corporate acquisition – – Total oil and gas expenditures Bank loan Convertible debentures – – Long-term debt Working capital deficiency Total monetary debt(3) 1 Three Months Ended March31, December31, March31, OPERATING Daily production Light oil and NGL (bbl/d) Heavy oil (bbl/d) Total oil (bbl/d) Natural gas (mmcf/d) Oil equivalent (boe/d @ 6:1)(4) Average prices (before hedging) WTI oil (US$/bbl) Edmonton par oil ($/bbl) BTE light oil and NGL ($/bbl) BTE heavy oil ($/bbl)(5) BTE total oil and NGL ($/bbl) BTE natural gas ($/mcf) BTE oil equivalent ($/boe) USD/CAD noon rate at period end USD/CAD average rate for period COMMON SHARE OR TRUST UNIT INFORMATION TSX Share or Unit price (Cdn$) High $ $ $ Low $ $ $ Close $ $ $ Volume traded (thousands) NYSE Share or Unit price (US$) High $ $ $ Low $ $ $ Close $ $ $ Volume traded (thousands) Common shares or trust units outstanding (thousands) Funds from operations is a non-GAAP measure that represents cash generated from operating activities less finance costs before changes in non-cash working capital and other operating items. Baytex’s funds from operations may not be comparable to other issuers. Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future dividends and capital investments. For a reconciliation of funds from operations to cash flow from operating activities, see Management’s Discussion and Analysis of the operating and financial results for the three months ended March31,2011. Cash dividends or distributions declared are net of DRIP. Total monetary debt is a non-GAAP measure which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as deferred income tax assets or liabilities and unrealized gain or loss on financial derivatives, the statement of financial position value of the bank loan, the debt portion of convertible debentures and the principal amount of long-termdebt. Barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil. The use of boe amounts may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubicfeet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at thewellhead. Heavy oil wellhead prices are net of blending costs. 2 Forward-Looking Statements This report contains forward-looking statements relating to: our exploration and development capital expenditures for 2011; our average production rate for 2011; the growth profile of our 2011 production; our product mix for 2011; initial production rates from wells drilled; development plans for our properties, including the number of wells to be drilled in 2011; our heavy oil resource play at Seal, including our assessment of the results of the third steam injection cycle for our pilot well, including the steam-oil ratio, and the completion of a 10-well module of cyclic steam stimulation development; production from the heavy oil assets acquired on February3, 2011 for the last nine months of 2011; our light oil resource play in North Dakota, including the timing of completing multi-stage fracture treatments on wells previously drilled; our ability to fund our capital expenditures and dividends from funds from operations in 2011; the existence, operation and strategy of our risk management program for commodity prices and foreign exchange rates; the amount of our undrawn credit facilities at March31, 2011; our debt to fund from operations ratio; our liquidity and financial capacity; and the sufficiency of our financial resources to finance our operations. In addition, information and statements relating to reserves are deemed to be forward-looking statements, as they involve implied assessment, based on certain estimates and assumptions, that the reserves described exist in quantities predicted or estimated, and that the reserves can be profitably produced in the future. Cash dividends on our common shares are paid at the discretion of our Board of Directors and can fluctuate. The level of future cash dividends will depend on the amount of funds from operations generated by our operations and our prevailing financial circumstances at the time. We refer you to the end of the Management’s Discussion and Analysis section of this report for our advisory on forward- looking statements. Contingent Resource This report contains estimates as of May1, 2011 of the volumes of, and the net present value of the future net revenue from, the “contingent resource” for three of our oil resource plays. “Contingent resource” is not, and should not be confused with, petroleum and natural gas reserves. “Contingent resource” is defined in the Canadian Oil and Gas Evaluation Handbook as “those quantities of petroleum estimated, as of a given date, to be potentially recoverable from known accumulations using established technology or technology under development, but which are not currently considered to be commercially recoverable due to one or more contingencies. Contingencies may include factors such as economic, legal, environmental, political and regulatory matters or a lack of markets. It is also appropriate to classify as contingent resource the estimated discovered recoverable quantities associated with a project in the early evaluation stage.” A “best estimate” of contingent resource means that it is equally likely that the actual remaining quantities recovered will be greater or less than the best estimate, and if probabilistic methods are used, there should be at least a 50% probability that the quantities actually recovered will equal or exceed the bestestimate. The recovery and resource estimates provided herein are estimates only. Actual contingent resource (andany volumes that may be reclassified as reserves) and future production from such contingent resource may be greater than or less than the estimates provided herein. The primary contingencies which currently prevent the classification of the contingent resource as reserves consist of: preparation of firm development plans, including determination of the specific scope and timing of the project; project sanction; access to capital markets; stakeholder and regulatory approvals; access to required services and field development infrastructure; oil prices; demonstration of economic viability; future drilling program and testing results; further reservoir delineation and studies; facility design work; limitations to development based on adverse topography or other surface restrictions; and the uncertainty regarding marketing and transportation of petroleum from development areas. There is no certainty that it will be commercially viable to produce any portion of the contingent resource or that we will produce any portion of the volumes currently classified as contingent resource. The estimates of contingent resource involve implied assessment, based on certain estimates and assumptions, that the resource described exists in the quantities predicted or estimated and that the resource can be profitably produced in the future. The net present value of the future net revenue from the contingent resource does not necessarily represent the fair market value of the contingent resource. Notice to UnitedStates Readers: The UnitedStates Securities and Exchange Commission does not permit the inclusion of estimates of resources in reports filed with it by UnitedStates companies. Non-GAAP Financial Measures In this report we refer to certain measures that are commonly used in the oil and gas industry but are not based on generally accepted accounting principles in Canada, such as funds from operations and total monetary debt. For a description of these measures, we refer you to “Non-GAAP Financial Measures” in the Management’s Discussion and Analysis section of thisreport. All amounts in this report are stated in Canadian dollars unless otherwise specified. 3 MESSAGE TO SHAREHOLDERS Operations Review Production averaged 46,902boe/d during the first quarter of 2011, as compared to 43,425boe/d in the first quarter of 2010 and 45,015boe/d in the fourth quarter of 2010. Oil-equivalent production increased by 8% from the first quarter of 2010, with oil production 13% higher and natural gas production 10% lower than in the prior year comparative period. Oil equivalent production increased by 4% from the fourth quarter of 2010, with oil production 6% higher and natural gas production 3% lower than in the priorquarter. Capital expenditures for exploration and development activities totaled $87.0million for the first quarter of 2011. During the first quarter, Baytex participated in the drilling of 71 (57.8net) wells, resulting in 60 (46.8net) oil wells, one (1.0net) natural gas well, six (6.0net) stratigraphic test wells, three (3.0net) thermal observation wells and one (1.0net) dry and abandoned well for a 99% (98% net) success rate. In our Lloydminster heavy oil area, we drilled 31 (28.8net) oil wells and two (2.0net) thermal observation wells. At Seal, we drilled five (5.0net) horizontal cold production wells, four (4.0net) horizontal cyclic steam stimulation (“CSS”) wells, six (6.0net) stratigraphic test wells and one (1.0net) thermal observation well. In our light oil and gas areas in western Canada, we drilled eight (5.4net) oil wells, one (1.0net) natural gas well and one (1.0net) dry and abandoned well. In North Dakota, we drilled 12 (3.6net) oilwells. Consistent with previous guidance, our exploration and development capital budget for 2011 is $325million, which, together with the heavy oil acquisition completed in February, is designed to generate an average production rate of 49,000 to 50,000boe/d for 2011. We expect quarter-to-quarter production growth throughout 2011. Due to better than anticipated heavy oil drilling results and gas plant restrictions on certain gas properties that affect both natural gas and natural gas liquids (“NGL”) production, we now project that our production mix will be comprised of 69% heavy oil, 15% light oil and NGL and 16% natural gas. To date, our production levels have not been affected by the Rainbow or Keystone pipeline interruptions. Heavy Oil In the first quarter of 2011, heavy oil production averaged 31,792bbl/d, an increase of 17% over the first quarter of 2010 and 7% over the fourth quarter of 2010. During the first quarter of 2011, we drilled 40 (37.8net) producing wells, six (6.0net) stratigraphic test wells and three (3.0net) thermal observation wells on our heavy oil properties for a success rate of100%. Production from our Seal properties (excluding production from the properties acquired in the first quarter) averaged 10,445bbl/d in the first quarter, an increase of 3% from the fourth quarter of 2010 and 44% from the first quarter of 2010. In the first quarter of 2011, Seal drilling included six (6.0net) stratigraphic test wells and five (5.0net) cold horizontal producers, with 11 to 15laterals per well. Two of the new wells have established average 30-day peak production rates of approximately 630bbl/d per well. The remaining three cold horizontal drills were put on production subsequent to the end of the first quarter, and have not recorded full 30-day production rates, but are among the highest production rate wells that we have drilled at Seal. For the remainder of 2011, we plan to drill at least 15additional multi-lateral cold horizontal wells at Seal. A third rig was added to the Seal horizontal drilling operations after the end of the first quarter, up from an average rig count of two during the firstquarter. In our Cliffdale CSS project at Seal, we completed our third steam injection cycle in our pilot well, and placed the well back on production at the end of the first quarter. Injectivity continued to improve in this third cycle, with the injected steam slug size being 72% greater than in the second cycle and 110% greater than in the first cycle. Subsequent to the first quarter of 2011, the pilot well reached peak oil rates of approximately 435bbl/d, with cumulative oil production through the first month approximately 20% higher than in the second cycle. Based on the results to date, we project a steam-oil-ratio of 1.9for the third cycle, approximately the same as in the second cycle. In the first quarter of 2011, we drilled one (1.0net) thermal observation well and four (4.0net) horizontal CSS wells at Cliffdale. The new horizontal CSS wells were placed on cold production at rates of approximately 25bbl/d per well, and are scheduled for steam injection upon completion of our steam facility expansion. To complete our first 10-well commercial module, we plan to drill an additional five horizontal CSS wells in 2011 once our final drilling permits arereceived. On February3, 2011, we closed the acquisition of heavy oil assets located in the Seal and Lloydminster areas. The assets were acquired through a combination of a corporate acquisition of a private company and an asset acquisition from another private company for aggregate cash consideration of $155million. The acquisition contributed approximately 1,400bbl/d to first quarter production and is expected to contribute approximately 2,600bbl/d (100% heavy oil) for the remainder of 2011. The acquisition included approximately 158sections of oil sands leases atSeal. 4 Light Oil& Natural Gas During the first quarter of 2011, light oil and natural gas production averaged 15,110boe/d, which was comprised of 6,606bbl/d of light oil and NGL and 51.0mmcf/d of natural gas. Compared to the first quarter of 2010, light oil and NGL production declined by 0.8% and natural gas production declined by 10.4%. Compared to the fourth quarter of 2010, light oil and NGL production increased by 2% and natural gas production declined by 3%. In the case of light oil and NGL production, declines in conventional fields and in NGL from natural gas production were offset by increasing production from light oil resource plays. In the first quarter of 2011, we drilled 20 (9.0net) oil wells, one (1.0net) natural gas well and one (1.0net) dry and abandoned well for a 95% (91% net) successrate. We continued development activities to advance our light oil resource plays. In our Cardium play in Alberta, we drilled and completed three (3.0net) horizontal Cardium wells in the first quarter. Two of the wells were placed on production and established 30-day average peak rates of approximately 230boe/d per well. We plan to drill approximately five additional Cardium horizontal wells in2011. In the first quarter of 2011, we drilled and completed one (1.0net) unstimulated Viking multi-lateral well in Alberta, but it has not been on production long enough to establish a 30-day average peak rate. We plan to drill approximately 15additional Viking light oil horizontal wells in 2011, the majority of which will be unstimulated multi-lateral wells inAlberta. In our Bakken/Three Forks play in North Dakota, we participated in the drilling of twelve (3.6net) horizontal oil wells in the first quarter, five of which were Baytex-operated. At the end of the first quarter of 2011, eleven (4.1net) wells were waiting for multi-stage fracture treatments. We have fracture treatment dates scheduled in the second quarter for at least seven of these wells. A 1280-acre spacing well that was drilled in the fourth quarter of 2010 established a 30-day average peak rate in the first quarter in 2011 of 775bbl/d (290bbl/d net). To date, Baytex-interest wells on 640-acre spacing have established 30-day average peak rates of 260bbl/d and Baytex-interest wells on 1280-acre spacing have established 30-day average peak rates of 435bbl/d. Financial Review The financial statements for the first quarter of 2011 are Baytex’s first financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”). Comparative periods in 2010 have been restated to conform to IFRS presentation. Reconciliations from IFRS to the previously reported financial results are shown in the notes to our financial statements. The adoption of IFRS did not have a material impact on the amounts reported asFFO. We generated FFO of $110million ($0.96 per basic share) in the first quarter of 2011, an increase of 3% compared to the first quarter of 2010, and a decrease of 11% compared to the fourth quarter of 2010. The decrease in FFO relative to the fourth quarter of 2010 primarily related to lower realized hedging gains in the first quarter as several favorable hedging contracts, primarily for forward US currency sales, matured at the end of 2010. Also, in the first quarter we incurred approximately $2million in non-recurring expenses related to amendments to our credit facilities and fees for advisory services on the acquisition completed in the firstquarter. The average WTI price for the first quarter of 2011 was US$94.10/bbl, a 20% increase from the first quarter of 2010, and a 10% increase from the fourth quarter 2010. We received an average oil price of $62.57/bbl in the first quarter of 2011 (inclusive of our physical hedging gains), down from $63.24/bbl for the first quarter of 2010 and up from $61.53/bbl for the fourth quarter of 2010. We also received an average natural gas price of $4.19/mcf in the first quarter of 2011, a decrease of 21% from the first quarter of 2010 and an increase of 9% from the prior quarter. The discount for heavy oil, as measured by the Western Canadian Select price differential to WTI, averaged 24.3% for the first quarter of 2011, as compared to 12.0% in the first quarter of 2010 and 21.5% in the fourth quarter of2010. 5 Although our average realized heavy oil price including financial hedges for the first quarter of $59.89/bbl was modestly lower than the $60.10/bbl we realized in the fourth quarter of 2010, our first quarter 2011 heavy oil revenues were lower than expected for two reasons. First, the spot market for heavy oil was negatively impacted by high inventories resulting from the Enbridge pipeline leaks in the fall of 2010. These inventories persisted for longer than expected because of downtime for pipeline repairs conducted by Enbridge in the first quarter of 2011. Due to our concerns about potential pipeline apportionment, we sold some volumes at daily spot market prices and into lower value delivery points such that our price realizations were less than monthly index pricing. Second, we incurred higher condensate blending costs due to colder than normal weather and lower condensate quality in the first quarter. We estimate that these marketing factors resulted in first quarter revenues (netof royalties) being approximately $13million lower than if we had sold all of our heavy oil at monthly index prices and with customary condensate conditions. After completion of the pipeline repairs and the resulting drawdown in inventories, price realizations to date in the second quarter have closely tracked indexpricing. In the first quarter, our cash payout ratio was 48% net of DRIP participation. Under current pricing conditions, we expect to realize FFO in excess of our needs for our exploration and development capital program and our cash dividend payments. During the first quarter of 2011, we generated net income of $1.0million. Net income was reduced by the recognition of $46million in unrealized mark-to-market losses from our WTI hedging program. The FFO impact of those WTI financial contracts could be realized in future periods as those contracts mature. During the first quarter of 2011, we continued to improve our capital structure through two initiatives. First, we entered into agreements with our lending syndicate to increase the amount of our credit facilities to $650million (from $550million), to decrease interest rate margins on advances referenced to prime lending rates, bankers’ acceptance rates and LIBOR rates and to decrease standby fees. Second, we issued US$150million of 10year senior unsecured debentures at par bearing a coupon rate of 6.75%, and used the net proceeds from this issue to repay a portion of the amount drawn in Canadian currency on our credit facilities. On February3, 2011, Baytex completed a previously disclosed heavy oil acquisition for total consideration of $155million (netof adjustments). The acquisition was funded by drawing on Baytex’s existing credit facilities. At the end of the first quarter of 2011, total monetary debt was $668million and undrawn credit facilities were $351million. This level of debt represents a debt-to-FFO ratio of 1.4times, based on trailing twelve months FFO. All of these debt levels are well within our leverage and liquidity targets, and provide ample capacity to finance ouroperations. 6 Conclusion The first quarter of 2011 was significant for Baytex in several ways. It was our first as Baytex Energy Corp. In our new legal form, we are following the same capital-efficient growth-and-income strategy that we executed in the past few years as Baytex EnergyTrust. We disclosed our independent reserve evaluator’s assessment of the net present value of our contingent resource on our three largest resource plays, ranging from a “low estimate” of pre-tax NPV10 of $2.5billion to a “high estimate” of $7.1billion, with a “best estimate” of $4.4billion. We feel that this economic analysis is a positive indicator of the measured and capital-efficient development program we are conducting in our resourceplays. Most importantly, we continued very significant oil production growth. While our oil-equivalent volumes (which include our natural gas production converted to oil-equivalent on a 6:1basis) increased by 8% from year-earlier levels, our oil production increased by 13% over the same period. Measured from the fourth quarter of 2010 to the first quarter of 2011, oil production increased by 6%. Because oil netbacks are a multiple of the netbacks available from natural gas production, we believe that this oil production growth rate is the truest measure of the growth portion of our growth-and-income model. Coupled with the monthly income provided by our dividends, we think that our oil growth can be a meaningful contributor to our total return to investors. Finally, we have been executing this growth-and-income model while steadily improving our capital structure. Our ability to place US$150million of 10-year debentures at an interest rate of 6.75% attests to the debt market’s confidence in our businessmodel. It is an honour to serve you, and we want to express our appreciation for your continued support as we move forward in executing our plan for long-term valuecreation. Anthony Marino President and Chief Executive Officer May12, 2011 7 Contingent Resource Assessment Sproule Associates Limited (“Sproule”), our independent reserves evaluator, prepared an assessment of contingent resource effective December31, 2010 on three of our oil resource plays: the Bluesky in the Seal area of Alberta, the Bakken/Three Forks in North Dakota and the Viking in southeast Alberta and southwest Saskatchewan. The contingent resource assessment has been updated by Sproule effective May1, 2011 to include the net present value of the future net revenue attributable to the contingent resource. The updated assessment of contingent resource does not include the lands at Seal, Alberta that were acquired in the first quarter of2011. For the total of these three plays, Sproule’s estimate of contingent resource (oil, bitumen, NGL and natural gas) for the three plays ranges from 548million boe in the “low estimate” (C1) to 1.15billion boe in the “high estimate” (C3), with a “best estimate” (C2) of 745million boe. These estimates increased by 3%, 11% and 12%, respectively, as compared to the contingent resource estimates from December31, 2010 primarily due to the assessment of 1280-acre spacing development in North Dakota and the inclusion of solution gas and NGL volumes on both light oil plays. Contingent resource does not include any volumes currently booked asreserves. The table below summarizes Sproule’s estimates of contingent resource for the three plays by geographic area and the net present value before tax of the future net revenue attributable to the contingent resource using forecast prices andcosts. Contingent Resource At May1, 2011(1) Net Present Value of Future Net Revenue(3) At May1, 2011 Forecast prices and costs (before income taxes discounted at (%/year)) Gross(2) (mmboe) % Oil, Bitumen and NGL 0
